                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,
                                             6:21-PO-05009-KLD
                            Plaintiff,       Violation Number: FBJF004Y

             vs.                             Location Code: M5
                                             Disposition Code: TE

TODD M. AUGE,                                JUDGMENT IN A CRIMINAL CASE

                          Defendant.


      Defendant Todd M. Auge appeared before the Court for a bench trial on

June 28, 2021. Defendant was found guilty of the following charge: possessing or

using a motor vehicle, or motorized equipment in National Forest Wilderness

except as authorized by federal law or regulation, in violation of 36 C.F.R. §

261.18A.

      The Court imposes the following sentence pursuant to the Sentencing

Reform Act of 1984:

      1. Defendant must pay a fine in the amount of $50 plus a $10 special

assessment and $30 processing fee, for a total amount due of $90. Defendant must

pay by check or credit card payable to “U.S. Courts – CVB” and mailed to Central

Violations Bureau, P.O. Box 780549, San Antonio, TX 78278. Alternatively,

Defendant may pay online at www.cvb.uscourts.gov. Payment shall be made by

July 29, 2021.


                                         1
      Pursuant to 18 U.S.C. §§ 3402 and 3742(g) and Federal Rule of Criminal

Procedure 58(g)(2)(B), Defendant has the right to appeal the judgment of

conviction and sentence imposed in this case to a United States District Court

Judge within fourteen (14) days after entry of judgment by filing with the Clerk of

District Court a statement specifying the judgment from which the appeal is taken,

serving a copy of the statement upon the United States Attorney (personally or by

mail), and filing a copy with U.S. Magistrate Judge Kathleen L. DeSoto. If

Defendant appeals, Defendant will be required to pay a $38 fee pursuant to 28

U.S.C. § 1914, Fee Schedule, subsection (10), at the time of filing the appeal.

Defendant also will be required to furnish the District Court Judge with a copy of

the record, which consists of the “original papers and exhibits in the case together

with any transcript, tape, or other recording of the proceedings and a certified copy

of the docket entries which shall be transmitted promptly by the clerk of court.”

Fed. R. Crim. P. 58(g)(2)(C).

             DATED this 29th day of June, 2021.



                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          2
